Citation Nr: 0909791	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  05-21 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for renal cancer, status 
post nephrectomy, left kidney, claimed secondary to herbicide 
exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1968 to April 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2004 by the 
Department of Veteran Affairs (VA) Nashville, Tennessee 
Regional Office (RO).

The Veteran's June 2005 substantive appeal indicates his 
desire to have a Board hearing on his claim at his local RO; 
however, in a May 2006 correspondence the Veteran withdrew 
his request for such a hearing.  As the Veteran has complied 
with 38 U.S.C.A. § 20.704(e), the Board deems this withdrawal 
effective and will adjudicate the claim.  


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to Agent 
Orange in service.

2.  The competent medical evidence as to whether the 
Veteran's renal cancer, status post nephrectomy, left kidney 
was related to exposure to Agent Orange in service is in 
equipoise.  


CONCLUSION OF LAW

Renal cancer, status post nephrectomy, left kidney was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to provide a claimant notification of 
information and evidence necessary to substantiate the claim 
submitted, the division of responsibilities in obtaining 
evidence, and assistance in developing evidence, pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103(a); 5103A; 5107; 38 C.F.R. § 3.159.  As a 
result of the Board's decision to grant the claim, any 
failure to notify and/or assist under the VCAA cannot be 
considered prejudicial to the Veteran.  

The Veteran has disagreed with the denial of his service 
connection claim by the RO, and maintains his exposure to 
herbicides in service justifies service connection for his 
renal cancer.

The Veteran's DD-214 reflects his active duty service from 
July 1969 to April 1970 and his receipt of the Combat 
Infantry Badge, the Vietnam Service Medal, the Vietnam 
Campaign Medal, and the Purple Heart.  Additionally his DD-
214 reflects Vietnam service from February 1969 to March 
1970.  As such, it is presumed that he was indeed exposed to 
an herbicide agent, such as Agent Orange.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  Moreover, affirmative evidence does not 
exist to rebut that presumption.  

Despite presumed exposure to an herbicide agent, presumptive 
service connection under 38 C.F.R. § 3.307(a)(6) is still not 
applicable.  Service connection due to herbicide exposure is 
only warranted for a specific list of diseases under 
38 C.F.R. § 3.309(e) and renal cancer is not among those 
diseases.  Accordingly, the Board is not permitted to grant 
the Veteran's service connection claim for renal cancer on a 
presumptive basis.  

It is acknowledged that where the evidence does not warrant 
presumptive service connection, the Veteran may still 
establish service connection with proof of direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's service treatment records are negative of any 
notation of treatment for a renal cancer.  A March 1969 
service treatment record documents the Veteran's treatment 
for right kidney pain and a January 1970 service treatment 
record details similar complaints by the Veteran, both 
diagnosing transitory conditions not renal cancer.  The 
Veteran's April 1970 separation examination indicates the 
Veteran's urinalysis results were within normal limits, and 
no renal disorder is noted.  

The Veteran's first diagnosis of renal cancer is many years 
after his separation from service.  An April 2004 VA 
treatment note indicates masses were discovered on the 
Veteran's left kidney.  A May 2004 VA treatment note 
indicates such masses were determined to be cancerous and the 
Veteran's left kidney was removed.  

To support his contention that his renal cancer is related to 
his herbicide exposure, the Veteran has submitted an October 
2004 private medical statement from Doctor J. Weiss.  This 
statement recounted the history of the Veteran's renal cancer 
and opined that "Agent Orange could cause renal cell 
carcinoma."  Further, Dr. Weiss concluded that dioxins cause 
cancer in multiple organs and therefore there may be a link 
between dioxin exposure and renal cancer.  

The Veteran has also presented the October 2004 private 
medical opinion of Doctor L. Christensen.  Dr. Christensen 
also indicated herbicides, specifically Agent Orange, may 
cause renal cell carcinoma (RCC).  Specifically, the doctor 
states "there might be a relationship between renal cell 
cancer and Agent Orange."  In reaching this conclusion, Dr. 
Christensen relied on his experience treating Vietnam 
Veterans in Montana, which seemed to make it "more likely 
than not that a relationship existed," between renal cancer 
and Agent Orange exposure.  

Finally, the Veteran submitted the February 2008 statement of 
private Doctor M. Tepedino.  Dr. Tepedino stated:

Even though there has not been any clear 
documentation that exposure to Agent Orange is a 
direct cause of renal cell carcinoma; it has been 
shown to be a carcinogenic agent in a number of 
other cancers in humans.  Therefore, it would 
seem plausible and reasonable to assume that 
Agent Orange exposure certainly could lead to 
renal cell carcinoma in a select individual.

As each statement submitted by the Veteran indicated that 
there may be a link between herbicie exposure and renal 
cancer, the Board obtained a January 2009 Veterans Health 
Administration (VHA) opinion, pursuant to 38 C.F.R. 
§ 3.159(c).  After reviewing the claims folder, and the 
private medical opinions submitted by the Veteran, the VA 
medical specialist indicated "a clear cause-effect 
relationship has not been shown" between herbicide exposure 
and renal cancer.  However, the examiner also stated that he 
and the other examiners agreed that Dioxin was carcinogenic 
and possibly could cause renal cancer.

In reviewing the January 2009 VHA and other opinions of 
record, the Board first notes that the VHA examiner 
essentially concludes that "a clear cause-effect 
relationship" between renal cancer and Agent Orange exposure 
had not been shown.  However, the Veteran is not required to 
show evidence of a "clear" cause-effect relationship.  
Indeed, the Veteran need only show that it is more likely 
than not that a relationship exists, and the examiner's 
subsequent statement that he and the other examiners "agree 
that Dioxin is carcinogenic and possibly could cause renal 
cell carcinoma," implies the existence of a causal, albeit 
"unclear," relationship.

Moreover, in examining the other opinions of record, the 
Board is similarly struck by statements that the Board finds 
to be beyond mere speculation.  For example, in examining the 
opinion of Dr. Weiss that Dioxin causes cancer in multiple 
organs, and therefore, by inference, RCC, he notes that the 
Veteran had no family history of RCC, and no evidence of a 
genetic transmitted disorder such as Von Hippel-Lindau 
disease that would explain the occurrence of RCC at his 
relatively young age.  Thus, while Dr. Weiss does not go on 
to specifically state that exposure to Agent Orange is 
therefore the likely etiology, the Board finds that based on 
the examiner's above-noted factual predicate, he believes 
that there is a link between the Veteran's RCC and exposure 
to Agent Orange in service.  

Accordingly, although the Secretary has not determined that a 
sufficient basis exists to provide service connection for RCC 
on a presumptive basis based on exposure to Agent Orange, the 
Board finds that the opinions provided by the Veteran 
together with the VHA opinion are sufficient to place the 
issue of whether the Veteran's RCC was related to Agent 
Orange exposure in relative equipoise, and that service 
connection for renal cancer, status post nephrectomy, left 
kidney, claimed secondary to herbicide exposure, is therefore 
warranted.


ORDER

Service connection for renal cancer, status post nephrectomy, 
left kidney, claimed secondary to herbicide exposure is 
granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


